     Case 3:20-cv-02190-DMS-DEB Document 7 Filed 12/22/20 PageID.71 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   LANA RAE RENNA, et al.,                              Case No.: 20-cv-2190-DMS-DEB
12                                      Plaintiffs,
                                                          ORDER FOLLOWING STATUS
13   v.                                                   CONFERENCE
14   XAVIER BECERRA, in his official
     capacity; LUIS LOPEZ, in his official
15
     capacity,
16                                  Defendants.
17
18         On December 22, 2020, this matter came before the Court in an informal telephonic
19   conference.   Raymond DiGuiseppe and Michael Sousa appeared for Plaintiffs, and
20   Gabrielle Boutin appeared for Defendants. Upon agreement of the parties, the Court orders
21   the following briefing schedule:
22         1. Plaintiffs may file a First Amended Complaint on or before January 4, 2021.
23         2. Defendants shall file any motion to dismiss on or before January 25, 2021.
24         3. Plaintiffs shall file any opposition to the motion to dismiss on or before February
25            15, 2021.
26         4. Defendants shall file any reply on or before March 1, 2021.
27         5. Following completion of the briefing, the Court will set a hearing date
28

                                                      1
                                                                               20-cv-2190-DMS-DEB
     Case 3:20-cv-02190-DMS-DEB Document 7 Filed 12/22/20 PageID.72 Page 2 of 2



 1           accordingly.
 2        IT IS SO ORDERED.
 3   Dated: December 22, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                                                     20-cv-2190-DMS-DEB
